Exhibit 10.13

BB&T CORPORATION TARGET PENSION PLAN

(January 1, 2009 Restatement)



--------------------------------------------------------------------------------

BB&T CORPORATION TARGET PENSION PLAN

(January 1, 2009 Restatement)

TABLE OF CONTENTS

 

Section

   Page    ARTICLE I       ESTABLISHMENT AND PURPOSE    1.1    Establishment of
Plan    1 1.2    Purpose of Plan    1    ARTICLE II       DEFINITIONS    2.1   
Definitions    2 2.2    Construction    7    ARTICLE III       ELIGIBILITY AND
PARTICIPATION    8    ARTICLE IV       RETIREMENT BENEFITS    4.1    Retirement
Benefit    9 4.2    Commencement of Benefits    9 4.3    Actuarial Reduction for
Certain Eligible Spouses    10 4.4    Reemployment of Retired Participant    10
   ARTICLE V       PRE-RETIREMENT SURVIVOR BENEFITS    5.1    Death Benefit
Prior to Age 65    11 5.2    Death Benefit After Age 65    11 5.3    No Other
Survivor Benefit for Death Before Payment Date    11    ARTICLE VI      
POST-DISABILITY RETIREMENT BENEFITS    6.1    Eligibility for Post-Disability
Retirement Benefit    12 6.2    Post-Disability Retirement Benefit    12 6.3   
Commencement of Payments    12    ARTICLE VII       SEVERANCE BENEFITS    13   
ARTICLE VIII       NONCOMPETITION    14

 

i



--------------------------------------------------------------------------------

Section

   Page

   ARTICLE IX       ADMINISTRATION BY COMMITTEE    9.1    Membership of
Committee    16 9.2    Committee officers; Subcommittee    16 9.3    Committee
Meetings    16 9.4    Transaction of Business    16 9.5    Committee Records   
17 9.6    Establishment of Rules    17 9.7    Conflicts of Interest    17 9.8   
Correction of Errors    17 9.9    Authority to Interpret Plan    17 9.10   
Third Party Advisors    18 9.11    Compensation of Members    18 9.12   
Committee Expenses    18 9.13    Indemnification of Committee    18    ARTICLE X
      AMENDMENT AND TERMINATION    10.1    Filing a Claim for Benefits    19
10.2    Notification to Claimant of Decision    19 10.3    Procedure for Review
   20 10.4    Decision on Review    20 10.5    Action by Authorized
Representative of Claimant    20 10.6    Overpayments    21    ARTICLE XI      
ALLOCATION OF RESPONSIBILITIES    11.1    Board    22 11.2    Committee    22
11.3    Plan Administrator    22 11.4    Compensation Committee    23    ARTICLE
XII       FUNDING    24    ARTICLE XIII       AMENDMENT AND TERMINATION    13.1
   Right to Amend or Terminate Plan    25 13.2    Certain Participant Benefits
Not Affected    25 13.3    Benefit Accrual for Certain Other Participants    25

 

ii



--------------------------------------------------------------------------------

Section

   Page

   ARTICLE XIV       COMMUNICATION TO PARTICIPANTS    27    ARTICLE XV      
BENEFITS NOT ASSIGNABLE; FACILITY OF PAYMENTS    15.1    Benefits Not Assignable
   28 15.2    Payments to Minors and Others    28    ARTICLE XVI      
MISCELLANEOUS PROVISIONS    16.1    Notices    29 16.2    Lost Distributees   
29 16.3    Reliance on Data    29 16.4    Receipt and Release for Payments    30
16.5    Headings    30 16.6    Continuation of Employment    30 16.7   
Construction    30 16.8    Nonliability of Employer    30 16.9    Severability
   31 16.10    Merger and Consolidation    31 16.11    Tax Reporting and
Withholding    31 16.12    Binding Effect    31 16.13    Compliance with Section
409A    32 Appendix A Payment Commencement Date for Post-Disability Retirement
Benefits    A-1 Appendix B Actuarial Assumptions    B-1

 

iii



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Establishment of Plan. Effective as of January 1, 1989, Southern National
Corporation established the Southern National Corporation Supplemental Executive
Retirement Plan (the “Plan”). On February 28, 1995, Southern National
Corporation merged with BB&T Financial Corporation to form a multi-bank holding
company known as Southern National Corporation which in 1997 was renamed BB&T
Corporation (the “Company”). On March 25, 1997, the Plan was renamed the
Southern National Target Pension Plan and participation was limited to certain
designated individuals, who were former Southern National Bank executives. As of
the date of execution of this Plan document, which is effective as of January 1,
2009, the Plan is hereby amended and restated to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations and
other guidance issued thereunder by the Department of the Treasury and/or the
Internal Revenue Service (collectively, “Section 409A”). Prior to its amendment,
on and after January 1, 2005, through December 31, 2008, the Plan has been
operated, to the extent applicable, in good faith compliance with Section 409A.
Moreover, to the extent applicable, the Company intends that the Plan comply
with Section 409A and the Plan shall be construed consistently with such intent.

1.2 Purpose of Plan. The Plan provides benefits to, or on behalf of, selected
key management employees to supplement retirement and survivor benefits payable
from the BB&T Corporation Pension Plan (formerly known as the Southern National
Corporation Pension Plan) which was formed due to the merger on January 1, 1996,
of the Southern National Retirement Plan and Retirement Plan for Employees of
Branch Banking and Trust Company.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.1 Definitions. When used in this Plan document, the following capitalized
terms shall have the meanings set forth below, unless the context clearly
requires otherwise.

(1) The term “Actuarial Assumptions” shall mean the assumptions to be used for
Plan purposes to determine Actuarial Equivalents, as set forth in Appendix B.

(2) The term “Actuarial Equivalent” or “Actuarially Equivalent” shall mean a
form of benefit differing in time, period, or manner of payment from a specified
benefit, determined as of a given date by application of the Plan’s Actuarial
Assumptions.

(3) The term “Affiliate” shall mean any employer which, with the Company, would
be considered to be a single employer under Sections 414(b) and 414(c) of the
Code, using 50%, rather than 80%, as the percentage of ownership required with
respect to such Code sections. The status of an entity as an Affiliate relates
only to the period of time during which the entity is so affiliated with the
Company.

(4) The term “Board” shall mean the Board of Directors of the Company.

(5) The term “Change in Control” shall mean and shall be deemed to have occurred
upon the earliest of the following dates:

(a) the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates,
excluding employee benefit plans of the Company, is or becomes during a 12-month
period, directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding voting securities; or

(b) the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company within the meaning of
Section 409A; or

(c) the date of the sale (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company; or

(d) the date when, for any reason, during any period of twelve consecutive
months, the individuals who at the beginning of such 12-month period constituted
the entire Board and any new directors whose

 

2



--------------------------------------------------------------------------------

election by the Board, or whose nomination for election by the shareholders,
shall have been approved by a vote of at least two-thirds (2/3) of the directors
of the Board then still in office who either were directors at the beginning of
the period or whose election or nomination for election shall previously have
been so approved, fail to constitute a majority of the members of the Board.

(6) The term “Code” shall mean the Internal Revenue Code of 1986, as amended,
and as it may be amended from time to time.

(7) The term “Committee” shall mean the Employee Benefits Plan Committee, which
shall have the powers, duties, and responsibilities set forth in Article IX.

(8) The term “Company” shall mean BB&T Corporation, a North Carolina corporation
with its principal office at Winston-Salem, North Carolina, or any successor
thereto by merger, consolidation, or otherwise.

(9) The term “Compensation Committee” shall mean the Compensation Committee of
the Board or its delegate.

(10) The term “Credited Service” shall mean the credited service that the
Pension Plan ascribes to such term; provided, however, that for purposes of the
Plan a Participant shall also be credited with Credited Service for any period
he is Disabled.

(11) The term “Designated Beneficiary” shall mean one or more beneficiaries, as
designated by a Participant in writing delivered to the Committee, to whom
certain Pre-Retirement Death Benefits shall be paid pursuant to the provisions
of Article V. In the event no such written designation is made by the
Participant or such beneficiary shall not be living or in existence at the time
payments are to commence, the Participant shall be deemed to have designated his
estate as such beneficiary.

(12) The term “Disabled” or “Disability” shall mean a condition for which a
Participant is entitled to disability benefits under the group disability plan
maintained by the Employer.

(13) The term “Early Payment Reduction Percentage” shall mean the sum of (a) and
(b) where (a) is the product of .1667% multiplied by the number of such whole
calendar months, not in excess of 60, by which the date of the first monthly
payment of a Participant’s Retirement Benefit precedes the month of his
attainment of age 65, and where (b) is the product of .50% multiplied by the
number of whole calendar months, in excess of 60, by which the date of the first
monthly payment of the Participant’s Retirement Benefit precedes the month of
his attainment of age 65.

(14) The term “Early Retirement Eligibility Date” shall mean the first day of
the month coincident with or next following the date on which a Participant
attains age 55 and completes 15 Years of Credited Service in the employ of the
Employer prior to attainment of age 65.

 

3



--------------------------------------------------------------------------------

(15) The term “Eligible Employee” shall mean any Employee who was participating
in the Plan on January 1, 1997. An Employee shall cease to be an Eligible
Employee immediately upon his Separation from Service.

(16) The term “Eligible Spouse” shall mean the person, if any, who is legally
married to the Participant on the Participant’s date of death; provided,
however, that such term shall not include a spouse who on the date of death is
legally separated from the Participant pursuant to a court order or written
agreement between the Participant and spouse. Notwithstanding the foregoing, a
same-gender spouse shall not be deemed to be the Spouse or Surviving Spouse of a
Participant for any purpose under the Plan.

(17) The term “Employee” shall mean any person on the payroll of the Employer
who is subject to withholding for purposes of Federal income taxes and for
purposes of the Federal Insurance Contributions Act.

(18) The term “Employer” shall mean the Company (prior to February 28, 1995,
Southern National Corporation) and its participating Affiliates.

(19) The term “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and as it may be amended from time to time.

(20) The term “ERISA Excess Benefit” shall mean (a) minus (b), where:

(a) is a Participant’s Pension Plan Benefit, but computed as if such benefit
were determined without giving effect to the compensation and annual benefit
limitations as set forth in Sections 401(a)(17) and 415 of the Code and
corresponding provisions of the Pension Plan; and

(b) is the Participant’s Pension Plan Benefit.

(21) The term “Final Average Earnings” shall mean a Participant’s average
Monthly Earnings (as defined in Section 2.1(22)) for the 60 calendar months
during which his Monthly Earnings were the highest (which 60 months may or may
not be consecutive) within the 120 calendar months (or, if less, the total
number of calendar months during which he was employed with the Employer)
immediately preceding the earlier to occur of his Payment Date or date of death.

(22) The term “Monthly Earnings” shall mean, for any calendar month, the
quotient obtained by dividing by 12 the total earnings paid to a Participant by
the Employer during the calendar year in which the calendar month falls. For
purposes of the preceding sentence, “total earnings paid to a Participant by the
Employer during the calendar year” shall mean the total earnings paid by the
Employer to the Participant reported or reportable for that calendar year on
U.S. Treasury Department Wage and Tax Statement Form W-2 or similar form
required for such purpose, increased by (i) any deferrals under the BB&T
Corporation 401(k) Savings Plan, as amended from time to time, and (ii) any
reductions in compensation resulting from participation in any deferred
compensation plan or cafeteria plan to the extent that such deferrals and
reductions are excluded from reporting on Form W-2 or other similar form
required for such purpose.

 

4



--------------------------------------------------------------------------------

For purposes of the preceding sentence, non-cash items, including company car
income and income from stock options, and benefits paid under the Plan or any
other employee benefit plan of the Employer shall be excluded from “total
earnings paid to a Participant by the Employer during the calendar year.”

(23) The term “Normal Retirement Date” shall mean the first day of the month
coincident with or next following the month in which the Participant attains 65.

(24) The term “Participant” shall mean an Eligible Employee who continues to
accrue benefits under the Plan, an Eligible Employee with a Disability who has
not yet incurred a Payment Date, or a former Eligible Employee eligible to
receive or receiving payments under the Plan. The Committee shall maintain a
list of Participants.

(25) The term “Payment Date” shall mean, with respect to a Participant who is
not Disabled, the date he incurs a Separation from Service on or after his Early
Retirement Eligibility Date or his Normal Retirement Date, as the case may be,
and with respect to a Participant who is Disabled, the date that a
Post-Disability Pension Benefit is payable to an eligible Participant pursuant
to Article VI and Appendix A.

(26) The term “Pension Plan” shall mean the BB&T Corporation Pension Plan, as it
may be amended from time to time.

(27) The term “Pension Plan Benefit” shall mean 1/12th of the annual amount of
the benefit which would be payable to a Participant under the Pension Plan if
the Participant’s vested accrued benefit in the Pension Plan were paid as
follows:

(a) In the case of a married Participant, in the form of a joint and 75%
survivor annuity which is Actuarially Equivalent to his vested accrued benefit
in the Pension Plan commencing when his Retirement Benefit commences;

(b) In the case of an unmarried Participant, in the form of a level life and
ten-year certain annuity which is Actuarially Equivalent to his vested accrued
benefit in the Pension Plan commencing when his Retirement Benefit commences.

The foregoing payment assumptions are made solely for purposes of the Plan, and
such assumptions shall apply without regard for the form in which or the time at
which a Participant’s vested accrued benefit under the Pension Plan is actually
paid or authorized to be paid.

For purposes of this Section 2.1(27), (i) a “joint and 75% survivor annuity”
means an annuity providing a monthly benefit for the life of the Participant
with a monthly benefit payable to the Participant’s Eligible Spouse, if any, for
the remainder of the Eligible Spouse’s life in an amount equal to 75% of the
monthly benefit payable to the Participant during the Participant’s lifetime;
and (ii) a “level life and ten-year certain annuity” means an annuity providing
a monthly benefit payable for a minimum of 120 months and, if longer, for the
life of the Participant.

 

5



--------------------------------------------------------------------------------

(28) The term “Plan” shall mean the BB&T Corporation Target Pension Plan, an
unfunded, non-qualified deferred compensation plan as herein restated effective
January 1, 2009, or as duly amended from time to time.

(29) The term “Plan Administrator” shall mean the plan administrator as provided
in Section 9.2.

(30) The term “Plan Year” shall mean the 12-month period beginning on January 1
and ending on December 31 of each calendar year.

(31) The term “Post-Disability Retirement Benefit” shall mean the benefit
payable to the Participant pursuant to Article VI and Appendix A of the Plan.

(32) The term “Retirement Benefit” shall mean the retirement benefit payable to
a Participant pursuant to Section 4.1.

(33) The term “Section 409A” shall mean Section 409A of the Code and the
regulations and other guidance issued thereunder by the Department of the
Treasury and/or the Internal Revenue Service.

(34) The term “Separation from Service” shall mean a termination of employment
with the Company and all Affiliates that is a “separation from service” within
the meaning of Section 409A.

(35) The term “Social Security Benefit” shall mean an amount equal to the annual
Primary Old Age Insurance benefit to which the Participant would be entitled to
receive commencing on his Normal Retirement Date (assuming that he will have no
earnings after such date that would cause a reduction in such benefit) under the
Federal Social Security Act, as such Act is in effect on the Participant’s
Payment Date, divided by 12. The Social Security Benefit shall be calculated on
the basis of the Participant’s estimated earnings history, constructed as
follows:

(a) If the Participant has not attained age 65 on his Payment Date, it shall be
assumed that he will receive no additional compensation during the period
between his Payment Date and his attainment of age 65;

(b) The Participant’s Monthly Earnings shall be used for the 120 calendar month
period (or for the Participant’s total months of employment, if shorter) that is
considered in the determination of Final Average Earnings; and

(c) For years beginning on and after the later of 1951, or the calendar year in
which the Participant attained age 22, and ending with the year immediately
preceding the period described in (b) above, the Participant’s wages for
purposes of the Federal Social Security Act shall be calculated by projecting
backwards, using a salary scale of 6% per annum, his Monthly Earnings for the
earliest calendar year in the period described in (b) above.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Participant shall have the right to have his
Social Security Benefit recomputed on the basis of his actual Social Security
earnings history by providing appropriate documentation to the Committee. For a
Participant whose Social Security full-benefit retirement age is later than age
65, the Social Security Benefit shall be determined at age 65, subject to
applicable Social Security reduction for months before his full-benefit
retirement age.

(36) The term “Specified Employee” shall mean a “specified employee” within the
meaning of Section 409A and the Specified Employee identification policy of the
Company.

(37) The term “Target Retirement Benefit” shall mean an amount equal to 55% of
the Participant’s Final Average Earnings.

2.2 Construction. Wherever appropriate, words used in the Plan in the singular
may include the plural, or the plural may be read as the singular. References to
one gender shall include the other.

 

7



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY AND PARTICIPATION

On January 1, 1997, participation in the Plan was closed, and no additional
Eligible Employees shall become Participants in the Plan on and after said date.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

RETIREMENT BENEFITS

4.1 Retirement Benefit

(a) Amount. Subject to the provisions of Section 409A and Section 4.3, the
Retirement Benefit of a Participant who is not Disabled shall be the greater of
(i) or (ii), where:

(i) is the product of (A) multiplied by (B), where:

(A) is the Participant’s Target Retirement Benefit less;

(1) his Pension Plan Benefit and

(2) 50% of his Social Security Benefit

(B) is the difference between 100% and the applicable Early Payment Reduction
Percentage; and

(ii) is the Participant’s ERISA Excess Benefit.

(b) Form of Payment

(i) The Retirement Benefit of a married Participant shall be paid in the form of
a joint and 75% survivor annuity.

(ii) The Retirement Benefit of an unmarried Participant shall be paid in the
form of a level life and ten-year certain annuity.

4.2 Commencement of Benefits

(a) Benefit Payable to Participant

(i) Non-Specified Employees. Retirement Benefits payable under Section 4.1 of a
Participant who is not a Specified Employee shall commence on the first day of
the month immediately following the month of the Participant’s Payment Date and
shall continue for each month thereafter until and including the month of his
death.

(ii) Specified Employees. In the event, however, that a Participant is a
Specified Employee at the time of his Separation from Service, to the extent his
Retirement Benefit under Section 4.1 constitutes “nonqualified deferred
compensation” within the meaning of Section 409A, such Retirement Benefit shall
not begin to be paid until within the 30-day period commencing with the first
day of the seventh month following the

 

9



--------------------------------------------------------------------------------

month of the Participant’s Separation from Service; provided, however, that if
such 30-day period begins in one calendar year and ends in another, the
Participant shall have no right to designate the calendar year of payment. The
first six months of annuity payments that would otherwise be payable but for
Section 409A shall be accumulated without interest and paid on a date within the
30-day period specified above. All remaining annuity payments shall be paid as
they would have been but for the six-month delay.

(b) Benefit Payable to Eligible Spouse. Benefits are payable to an Eligible
Spouse under this Article IV only if a Participant dies while receiving
Retirement Benefits. Monthly payments, if any, to the Participant’s Eligible
Spouse shall commence the first day of the month next following the month of the
Participant’s death and shall continue for each month thereafter until and
including the month of the Eligible Spouse’s death. Each monthly payment shall
equal 75% of the monthly amount of the deceased Participant’s Retirement
Benefit.

4.3 Actuarial Reduction for Certain Eligible Spouses. Notwithstanding the
provisions of Section 4.1, in the event an Eligible Spouse is more than ten
years younger than the Participant, the monthly amount of the Participant’s
Retirement Benefit (as otherwise calculated under Section 4.1(a) above) and,
consequently, the surviving spouse benefit under Section 4.2(b), shall be
reduced so that the Participant’s Retirement Benefit and the surviving benefit,
when considered together, are the Actuarial Equivalent of the benefits that
would be payable to the Participant and the Eligible Spouse if the Eligible
Spouse were only ten years younger than the Participant.

4.4 Reemployment of Retired Participant. A retired Participant receiving or
eligible to receive Retirement Benefits under the Plan who is reemployed by the
Employer or an Affiliate shall not be entitled to any increased benefits by
reason of accumulating additional years of Credited Service or Monthly Earnings
if he is subsequently reemployed.

 

10



--------------------------------------------------------------------------------

ARTICLE V

PRE-RETIREMENT SURVIVOR BENEFITS

5.1 Death Benefit Prior to Age 65. In the event that a Participant who has not
attained age 65 dies during employment with the Employer prior to his Payment
Date, the Employer shall pay to the Participant’s Eligible Spouse or, if none,
his Designated Beneficiary a monthly benefit for 180 consecutive months. The
amount of the monthly benefit shall equal 20% of the Participant’s Final Average
Earnings. The benefits shall commence within 60 days of the Participant’s death;
provided, however, that if such 60-day period begins in one calendar year and
ends in another, the Eligible Spouse (or Designated Beneficiary) shall not have
a right to designate the calendar year of payment.

5.2 Death Benefit After Age 65. In the event that a Participant who has attained
age 65 dies, prior to his Payment Date, he shall be considered to have retired
on the day before his death, and the Employer shall pay to his Eligible Spouse,
if any, the spousal survivor benefit set forth in Section 4.2(b).

5.3 No Other Survivor Benefit for Death Before Payment Date. Except as set forth
in this Article V, no survivor benefit is payable under the Plan in the event of
the death of a Participant prior to his Payment Date.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

POST-DISABILITY RETIREMENT BENEFITS

6.1 Eligibility for Post-Disability Retirement Benefit. Any Participant who
becomes Disabled prior to his Early Retirement Eligibility Date or his Normal
Retirement Date and who is Disabled immediately prior to his Payment Date shall
be eligible to receive a Post-Disability Retirement Benefit.

6.2 Post-Disability Retirement Benefit. The amount and form of payment of
Post-Disability Retirement Benefits of an eligible Disabled Participant shall be
determined like the Retirement Benefit under Sections 4.1 and 4.3.

6.3 Commencement of Payments. Payment of the Post-Disability Retirement Benefit
to an eligible Disabled Participant shall commence on his Payment Date
determined in accordance with the schedule set forth on Appendix A.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

SEVERANCE BENEFITS

No severance benefits shall be provided under the Plan.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

NONCOMPETITION

Notwithstanding any provision of the Plan to the contrary but subject to the
proviso below, if any Participant Separates from Service with the Employer for
any reason and accepts employment with, or assumes any other position with, any
national bank, state bank, savings and loan association, or any other similar
financial institution with one or more offices in a state in which an Affiliate
has a banking office, the Participant shall forfeit all rights to all retirement
and survivor benefits to which he, his Eligible Spouse, or his Designated
Beneficiary is or may become entitled to under the Plan; provided, however, that
no such forfeiture shall occur if, within two years following a Change in
Control, either the Employer terminates the Participant’s employment other than
for cause or the Participant quits or resigns for good reason. Termination by
the Company or an Affiliate of the Participant’s employment for “cause” shall
mean termination due to (i) an act or acts of dishonesty by the Participant
constituting a felony and resulting or intended to result in substantial gain or
personal enrichment for the Participant at the expense of the Company or an
Affiliate or (ii) willful and continued failure by the Participant to
substantially perform his duties with the Company or an Affiliate, other than
for incapacity due to mental or physical illness, after a written demand for
substantial performance is delivered to the Participant by the Chairman of the
Board which specifies how the Participant has failed to substantially perform
his duties; provided, however, in no event shall the Participant’s termination
by the Company be considered to have been for cause if such termination shall
have been the result of (i) the Participant’s bad judgment or negligence,
(ii) any act or omission without intent of gaining a profit to which the
Participant was not legally entitled, or (iii) any act or omission believed by
the Participant in good faith to have been in, or not opposed to, the interests
of the Company or an Affiliate. “Good reason” shall mean: (i) the assignment to
the

 

14



--------------------------------------------------------------------------------

Participant of any duties inconsistent with his duties immediately prior to the
Change in Control or any removal of the Participant from or any failure to
reelect or reappoint the Participant to his positions, except in connection with
promotions to higher office; (ii) a reduction by the Company in the
Participant’s base salary as in effect immediately prior to the Change in
Control; (iii) the failure by the Company or an Affiliate to maintain, and to
continue the Participant’s participation in, the Company’s benefit or
compensation plans as in effect immediately prior to the Change in Control
(including but not limited to bonus and incentive compensation plans, stock
option, bonus, award and purchase plans, life insurance, medical, health and
accident insurance, disability plans and deferred compensation plans); or the
taking of any action by the Company or an Affiliate which would adversely affect
the Participant’s participation in or reduce the Participant’s benefits under
any of such plans or deprive the Participant of any fringe benefit he enjoyed
immediately prior to the Change in Control; or the failure to provide the
Participant with the number of paid vacation days to which he was entitled under
the normal vacation policy in effect immediately prior to the Change in Control;
(iv) the relocation of the Participant’s office to anywhere other than a
location within 25 miles of the Participant’s office immediately prior to the
Change in Control or the Company’s or an Affiliate’s requiring the Participant
to be based anywhere other than within 25 miles of the Participant’s office
immediately prior to the Change in Control, except for required travel on the
Company’s or an Affiliate’s business to an extent consistent with the
Participant’s business travel obligations immediately prior to the Change in
Control; or (v) Disability.

 

15



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION BY COMMITTEE

9.1 Membership of Committee. The Committee shall consist of individuals who
shall be appointed by the Board to serve at the pleasure of the Board. Any
member of the Committee may resign, and his successor, if any, shall be
appointed by the Board. The Committee shall be responsible for the general
administration and interpretation of the Plan and for carrying out its
provisions, except to the extent all or any of such obligations are specifically
imposed on the Board.

9.2 Committee Officers; Subcommittee. The members of the Committee shall elect a
Chairman and may elect an acting Chairman. They shall also elect a Secretary and
may elect an acting Secretary, either of whom may be but need not be a member of
the Committee. The Committee may appoint from its membership such subcommittees
with such powers as the Committee shall determine, and may authorize one or more
of its members or any agent to execute or deliver any instruments or to make any
payment in behalf of the Committee. The Chairman of the Committee shall
constitute the Plan Administrator and shall be agent for service of legal
process on the Plan.

9.3 Committee Meetings. The Committee shall hold such meetings upon such notice,
at such places and at such intervals as it may from time to time determine.
Notice of meetings shall not be required if notice is waived in writing by all
the members of the Committee at the time in office, or if all such members are
present at the meeting.

9.4 Transaction of Business. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee at any meeting shall be by
vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.

 

16



--------------------------------------------------------------------------------

9.5 Committee Records. The Committee shall maintain full and complete records of
its deliberations and decisions. The minutes of its proceedings shall be
conclusive proof of the facts of the operation of the Plan. The records of the
Committee shall contain all relevant data pertaining to individual Participants
and their rights under the Plan.

9.6 Establishment of Rules. Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

9.7 Conflicts of Interest. No individual member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself or to any of
his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting).

9.8 Correction of Errors. The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.

9.9 Authority to Interpret Plan. Subject to the claims procedure set forth in
Article X, the Committee and the Plan Administrator shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan,
make factual determinations, and decide any dispute which may arise regarding
the rights of Participants hereunder, including the

 

17



--------------------------------------------------------------------------------

discretionary authority to interpret the Plan and to make determinations as to
eligibility for participation and benefits under the Plan. Interpretations and
determinations by the Committee and the Plan Administrator shall apply uniformly
to all persons similarly situated and shall be binding and conclusive on all
interested persons.

9.10 Third Party Advisors. The Committee may engage an actuary, attorney,
accountant or any other technical advisor on matters regarding the operation of
the Plan and to perform such other duties as shall be required in connection
therewith, and may employ such clerical and related personnel as the Committee
shall deem requisite or desirable in carrying out the provisions of the Plan.

9.11 Compensation of Members. No fee or compensation shall be paid to any member
of the Committee for his service as such.

9.12 Committee Expenses. The Committee shall be entitled to reimbursement by the
Company for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.

9.13 Indemnification of Committee. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf as a member of the Committee nor for any mistake of judgment
made in good faith, and the Company shall indemnify and hold harmless, directly
from its own assets (including the proceeds of any insurance policy the premiums
for which are paid from the Company’s own assets), each member of the Committee
and each other officer, employee, or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
delegated or allocated, against any unreimbursed or uninsured cost or expense
(including any sum paid in settlement of a claim with the prior written approval
of the Board) arising out of any act or omission to act in connection with the
Plan unless arising out of such person’s own fraud, bad faith, willful
misconduct or gross negligence.

 

18



--------------------------------------------------------------------------------

ARTICLE X

CLAIM PROCEDURES

10.1 Filing a Claim for Benefits. If a Participant or Designated Beneficiary
(the “Claimant”) believes that he is entitled to benefits under the Plan which
are not being paid to him or which are not being accrued for his benefit, he
shall file a written claim therefore with the Plan Administrator. In the event
the Plan Administrator shall be the Claimant, all actions which are required to
be taken by the Plan Administrator pursuant to this Article X shall be taken
instead by another member of the Committee designated by the Committee.

10.2 Notification to Claimant of Decision. Within 90 days after receipt of proof
of claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time), the Plan Administrator shall notify the Claimant
of the decision with regard to the claim. In the event of special circumstances
requiring an extension of time, written notice of extension shall be furnished
to the Claimant prior to the expiration of the initial 90-day period, setting
forth the special circumstances and the date by which notice of decision with
respect to the claim shall be furnished. If such claim shall be wholly or
partially denied, such notice shall be in writing worded in a manner calculated
to be understood by the Claimant and shall set forth:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent provisions of the Plan on which the denial
is based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the procedure for review of the denied claim and a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.

 

19



--------------------------------------------------------------------------------

If the Plan Administrator fails to notify the Claimant of the decision in a
timely manner, the claim shall be deemed denied as of the close of the initial
90-day period (or the close of the extension period, if applicable).

10.3 Procedure for Review. The Claimant may appeal denial of the claim by filing
a written application for review with the Committee. The appeal shall be filed
within 60 days following receipt by the Claimant of notice denying his claim, in
whole or in part, or, if such notice shall not be given, within 60 days
following the latest date on which such notice could have been timely given.
Following such request for review, the Committee shall fully and fairly review
the decision denying the claim. Prior to the decision of the Committee, the
Claimant shall be given an opportunity to review pertinent documents and receive
copies of them, free of charge, and submit issues and comments in writing.

10.4 Decision on Review. The decision on review of a claim denied in whole or in
part by the Plan Administrator shall be made in the following manner:

(a) Within 60 days following receipt by the Committee of the request for review,
unless special circumstances require an extension of time, the Committee shall
notify the Claimant in writing of its decision with regard to the claim. In the
event of such special circumstances requiring an extension of time, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The extension of time will not exceed 60 days.

(b) With respect to a claim that is denied in whole or in part, the decision on
review shall set forth specific reasons for the decision, shall be written in a
manner calculated to be understood by the Claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

(c) The decision of the Committee shall be final and conclusive to the extent
allowed by applicable law.

10.5 Action by Authorized Representative of Claimant. All actions set forth in
this Article X to be taken by the Claimant may likewise be taken by a
representative of the Claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

 

20



--------------------------------------------------------------------------------

10.6 Overpayments. If it is determined that any benefit paid to or with respect
to a Participant under the Plan should not have been paid, or should have been
paid in a lesser amount, written notice thereof will be given to the payee of
such amount. The payee will repay the amount of the overpayment in a single lump
sum payment. If the payee does not repay such overpayment reasonably promptly,
to the extent permitted under Section 409A, the overpayment will be repaid
through one or more deductions from future benefit payments from the Plan, or
suspension of future benefit payments from the Plan, until the amount of the
overpayment is repaid.

 

21



--------------------------------------------------------------------------------

ARTICLE XI

ALLOCATION OF RESPONSIBILITIES

The persons responsible for the Plan and the duties and responsibilities
allocated to each, which shall be carried out in accordance with the applicable
terms and provisions of the Plan, shall be as follows:

11.1 Board

 

  (1) To amend the Plan (other than the Appendices);

 

  (2) To appoint and remove members of the Committee; and

 

  (3) To terminate the Plan.

11.2 Committee

 

  (1) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Article
X relating to claims procedures;

 

  (2) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

 

  (3) To determine the benefits of Participants;

 

  (4) To direct the Employer in the payment of benefits; and

 

  (5) To the extent necessary or advisable, to amend the Appendices attached
hereto.

11.3 Plan Administrator

 

  (1) To file such reports as may be required with the United States Department
of labor, the Internal Revenue Service and any other government agencies to
which reports may be required to be submitted from time to time;

 

  (2) To provide for disclosure of Plan provisions and other information
relating to the Plan to Participants and other interested parties; and

 

  (3) To administer the claims procedure to the extent provided in Article X.

 

22



--------------------------------------------------------------------------------

11.4 Compensation Committee. To determine the Employees eligible to participate
in the Plan except to the extent otherwise provided. In carrying out its duties
and responsibilities, the provisions of Sections 9.2, 9.3, 9.4, 9.5, 9.10, 9.11,
9.12 and 9.13 shall apply equally to the Compensation Committee.

 

23



--------------------------------------------------------------------------------

ARTICLE XII

FUNDING

The Plan is intended to be an unfunded plan of deferred compensation maintained
for a select group of highly compensated or management employees. The obligation
of the Employer to make payments hereunder may constitute a general unsecured
obligation of the Employer to the Participant. Notwithstanding the foregoing,
the Company has established the Southern National Executive Compensation Trust
and may establish any other fund or trust to which the Employer may make
contributions from time to time to provide a source of funds to pay Plan
benefits. Notwithstanding the foregoing, no Participant, Eligible Spouse, or
Designated Beneficiary shall have any legal or equitable rights, interest, or
claims in any particular asset of the trust by reason of the Employer’s
obligation hereunder, and nothing contained herein shall create or be construed
as creating any other fiduciary relationship between the Employer and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the trust or the Employer hereunder, such right shall
be no greater than the right of an unsecured creditor of the Employer.

 

24



--------------------------------------------------------------------------------

ARTICLE XIII

AMENDMENT AND TERMINATION

13.1 Right to Amend or Terminate Plan. The Company reserves the right, at any
time and from time to time, by action of its Board, to amend or terminate the
Plan, and each participating Affiliate reserves the right by action of its board
of directors to terminate the Plan with respect to it and the Participants
employed by it. Any such amendment or termination shall be made pursuant to a
resolution of the Board or the participating Affiliate’s board of directors and
shall be effective as of the date specified in such resolution.

13.2 Certain Participant Benefits Not Affected. Notwithstanding Section 13.1, no
amendment or termination of the Plan shall reduce or eliminate the benefits
(including survivor benefits) of a Participant (or Eligible Spouse or Designated
Beneficiary) to whom payments under the Plan have commenced or who is then
eligible under Article IV to retire and begin receiving benefits under the Plan.
Upon termination of the Plan, distribution of a Participant’s benefits shall be
made to the Participant or his Designated Beneficiary, if applicable, in the
manner and at the time described in Article IV, V, or VI of the Plan, as the
case may be, and in accordance with Section 409A. No additional benefits shall
accrue following termination of the Plan.

13.3 Benefit Accrual for Certain Other Participants. Notwithstanding
Section 13.2, each other Participant in the Plan on the date of an amendment or
termination shall be entitled to benefits (including survivor benefits) under
the Plan, at such times as such benefits would have been paid absent such
amendment or termination, in an amount not less than the amount that would have
been paid absent such amendment or termination multiplied by an “accrual
fraction” (which may not exceed 1.0) the numerator of which is equal to the
number of his years of Credited Service at the time of such amendment or
termination and the denominator of which is

 

25



--------------------------------------------------------------------------------

equal to the lesser of 15 or the number of years of Credited Service he would
have had if the Plan had not been amended or terminated and if he had continued
in the employ of the Company until the date he attained age 60; provided,
however, that upon and after a Change in Control, each Participant’s accrual
fraction shall be 1.0.

 

26



--------------------------------------------------------------------------------

ARTICLE XIV

COMMUNICATION TO PARTICIPANTS

The Company shall communicate the principal terms of the Plan to the
Participants. The Company shall make a copy of the Plan available for inspection
by Participants, Eligible Spouses, and Designated Beneficiaries during
reasonable hours, at the principal office of the Company.

 

27



--------------------------------------------------------------------------------

ARTICLE XV

BENEFITS NOT ASSIGNABLE; FACILITY OF PAYMENTS

15.1 Benefits Not Assignable. No portion of any benefit held or paid under the
Plan with respect to any Participant, Eligible Spouse, or Designated Beneficiary
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge; and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void. No portion of such benefit shall be payable in any manner to any assignee,
receiver or any one trustee, or be liable for a Participant’s debts, contracts,
liabilities, engagements or torts, or be subject to any legal process to levy
upon or attach.

15.2 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

 

28



--------------------------------------------------------------------------------

ARTICLE XVI

MISCELLANEOUS PROVISIONS

16.1 Notices. Each Participant who is not in active employment, Eligible Spouse,
and Designated Beneficiary shall be responsible for furnishing the Plan
Administrator with his current address for the mailing of notices, reports, and
benefit payments; provided, however, that the Plan Administrator may use the
last address on file with it as a valid address. Any notice required or
permitted to be given to any such Participant, Eligible Spouse, or Designated
Beneficiary shall be deemed given if directed to such address and mailed by
regular United States mail, first class, postage prepaid. If any check mailed to
such address is returned as undeliverable to the addressee, mailing of checks
will be suspended until the Participant, Eligible Spouse, or Designated
Beneficiary furnishes the proper address (and the Participant, Eligible Spouse,
or Designated Beneficiary may incur additional taxes and penalties under
Section 409A). This provision shall not be construed as requiring the mailing of
any notice or notification otherwise permitted to be given by posting or by
other publication.

16.2 Lost Distributees. A benefit shall be deemed forfeited if the Plan
Administrator is unable after a reasonable period of time to locate the
Participant, Eligible Spouse, or Designated Beneficiary to whom payment is due.
Such benefit shall be reinstated if a valid claim is made by or on behalf of the
Participant, Eligible Spouse, or Designated Beneficiary for the forfeited
benefit, although the benefits may be subject to additional taxes and penalties
under Section 409A.

16.3 Reliance on Data. The Employer, the Committee, and the Plan Administrator
shall have the right to rely on any data provided by the Participant, Eligible
Spouse, or by any Designated Beneficiary. Representations of such data shall be
binding upon any party seeking to claim a benefit through a Participant; and the
Employer, the Committee, and the Plan Administrator shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant, Eligible Spouse, or Designated Beneficiary.

 

29



--------------------------------------------------------------------------------

16.4 Receipt and Release for Payments. Any payment made from the Plan to or with
respect to any Participant, Eligible Spouse, or Designated Beneficiary, or
pursuant to a disclaimer by an Eligible Spouse or Designated Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

16.5 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

16.6 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

16.7 Construction. The provisions of the Plan shall be construed and enforced
according to the laws of the State of North Carolina, without giving effect to
its conflict of laws provisions.

16.8 Nonliability of Employer. The Employer does not guarantee the Participants,
Eligible Spouse, or Beneficiaries against loss of or depreciation in value of
any right or benefit that any of them may acquire under the terms of the Plan,
nor does the Employer guarantee to any of them that the assets of the Employer
will be sufficient to provide any or all benefits payable under the Plan at any
time, including any time that the Plan may be terminated or partially
terminated.

 

30



--------------------------------------------------------------------------------

16.9 Severability. All provisions contained in the Plan shall be severable, and
in the event that any one or more of them shall be held to be invalid by any
competent court, the Plan shall be interpreted as if such invalid provisions
were not contained herein.

16.10 Merger and Consolidation. The Company shall not consolidate or merge into
or with another corporation or entity, or transfer all or substantially all of
its assets to another corporation, partnership, trust or other entities (a
“Successor Entity”) unless such Successor Entity shall assume the rights,
obligations and liabilities of the Company under the Plan and upon such
assumption, the Successor Entity shall become obligated to perform the terms and
conditions of the Plan.

16.11 Tax Reporting and Withholding. The Employer shall satisfy all federal,
state, local, and other tax reporting and withholding tax requirements prior to
making any benefit payment under the Plan. Whenever under the Plan payments are
to be made by the Employer in cash, such payments shall be net of any amounts
sufficient to satisfy all federal, state, local, and other withholding tax
requirements. If withholding is required, in the sole discretion of the
Employer, to be made prior to any payment from the Plan, the Employer shall
withhold applicable taxes from other compensation of the Participant.

16.12 Binding Effect. The Company and participating Affiliates shall be jointly
and severally liable with respect to the obligations incurred pursuant to the
Plan and such obligations shall be binding upon and inure to the benefit of
their successors and assigns, and the Participant and his Eligible Spouse and
Designated Beneficiary.

 

31



--------------------------------------------------------------------------------

16.13 Compliance with Section 409A. Notwithstanding any other provision in the
Plan or any agreement to the contrary, if and to the extent that Section 409A is
deemed to apply to the Plan, it is the intention of Company that the Plan shall
comply with Section 409A, and the Plan shall, to the extent practicable, be
construed in accordance therewith. Without in any way limiting the effect of the
foregoing, in the event that the provisions of Section 409A require that any
special terms, provisions, or conditions be included in the Plan, then such
terms, provisions and conditions shall, to the extent practicable, be deemed to
be made a part of the Plan. Notwithstanding the foregoing, the Company, any
Affiliate, the Board, the Committee, Compensation Committee, the Plan
Administrator or their designees or agents shall not be liable for any taxes,
penalties, interest or other monetary amount that may be owed by any
Participant, Beneficiary or any other person as a result of the deferral or
payment of any amounts under the Plan or as a result of the administration of
amounts subject to the Plan.

IN WITNESS WHEREOF, the BB&T Corporation Target Pension Plan (January 1, 2009
Restatement) is executed on behalf of the Company on this 1st day of December,
2008.

 

BB&T CORPORATION By:  

/s/    Robert E. Greene

Title:  

Senior Executive Vice President

 

Attest:

/s/    Frances B. Jones

Secretary [Corporate Seal]

 

32



--------------------------------------------------------------------------------

EXHIBIT A

Payment Commencement Date for Post-Disability Retirement Benefits

Subject to the provisions of Article VI, the Post-Disability Retirement Benefit
payable to an eligible Disabled Participant under the provisions of Article VI
shall commence to be paid on the Payment Date listed below that corresponds to
the Disability Age of such Participant.

 

Disability Age*

  

Payment Date

Prior to Age 63   

The greater of: Social Security Normal Retirement Date**or Disability Age plus
42 months

Age 63    Disability Age plus 36 months Age 64    Disability Age plus 30 months
Age 65    Disability Age plus 24 months Age 66    Disability Age plus 21 months
Age 67    Disability Age plus 18 months Age 68    Disability Age plus 15 months
Age 69 and over    Disability Age plus 12 months

 

* Disability Age for purposes of this Appendix A shall be the age at which such
Participant initially becomes Disabled.

** Social Security Normal Retirement Age for purposes of this Appendix A shall
mean as follows:

 

Year of Birth

  

Social Security Normal Retirement Age

1937 or before    65 1938    65 + 2 months 1939    65 + 4 months 1940    65 + 6
months 1941    65 + 8 months 1942    65 + 10 months 1943 through 1954    66 1955
   66 + 2 months 1956    66 + 4 months 1957    66 + 6 months 1958    66 + 8
months 1959    66 + 10 months 1960 or after    67

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

ACTUARIAL ASSUMPTIONS

Until revised by the Committee, the actuarial assumptions to be used for
computing Actuarially Equivalent benefits under the Plan shall be the same
assumptions used under the Pension Plan.

 

B-1